Citation Nr: 1620192	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  13-02 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from March 1997 to March 2001, and in the U.S. Air Force from February to September 2010.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied the Veteran's claim for service connection for bilateral hearing loss. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action, on his part, is required.


REMAND

The Board finds that a remand is necessary in order to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. 
§ 3.159(c)(2015).

The Veteran seeks to establish service connection for bilateral hearing loss.  He maintains, in essence, that he has a current bilateral hearing loss disability that can be attributed to in-service noise exposure.  The Board notes that the Veteran served as a diesel engine mechanic, which has a high probability of noise exposure, in the Navy.  He also served as a water and fuel systems maintenance apprentice, which has a moderate probability of noise exposure, while serving in the Air Force. Therefore, in-service noise exposure is conceded.

A VA audiology evaluation was conducted in October 2012 in connection with the Veteran's claim.  The resulting audiology evaluation report indicates that testing reliability was poor as the Veteran's demonstrated communication ability was somewhat inconsistent.  There are therefore no current audiometric results of record for which the Board can use to properly evaluate the claim.  As such, the Board finds that the Veteran should be afforded another VA audiology examination in order to determine the etiology of any bilateral hearing loss disability.
When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  At the same time, while VA has a statutory duty to assist the Veteran in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (VA's duty to assist is not a one-way street; if a veteran wishes help, he cannot passively wait for it in those circumstances where his/her own actions are essential in obtaining the putative evidence).  Claimants who fail to cooperate during VA examinations subject themselves to the risk of an adverse adjudication based on an incomplete and underdeveloped record.  Kowalski v. Nicholson, 19 Vet. App. 171, 181 (2005) (citing 38 C.F.R. § 3.655(a) (2015)).

While on remand, given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the record. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's claims file all outstanding VA treatment records.  The Veteran should also be afforded the opportunity to submit any outstanding private treatment records and to identify any other pertinent VA treatment records.

2.  After all outstanding records have been associated with the claims file, schedule the Veteran for an appropriate VA examination to determine whether he currently has a bilateral hearing loss disability for VA compensation purposes that is related to, or had its onset during, either of his periods of active military service.

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The VA examiner should thoroughly review the Veteran's claims file, as well as a complete copy of this Remand, in conjunction with the examination.  The VA examiner should note that this action has been accomplished in the VA examination report. 

The examiner is hereby informed that the Veteran's exposure to acoustic trauma during military service is presumed. 

The examiner is specifically requested to offer an opinion as to the following: 

a) Does the Veteran currently have a bilateral hearing loss disability for VA compensation purposes?

b) If the examiner finds that the Veteran has a bilateral hearing loss disability for VA compensation purposes, he or she should then provide a response to the following questions: 

Is it least as likely as not (a 50 percent probability or greater) that the Veteran's bilateral hearing loss disability had its onset during, or is etiologically related to his period of active military service, to include his presumed exposure to acoustic trauma?

Was the Veteran's bilateral hearing loss disability for VA compensation purposes manifested to a compensable degree within a year of either of the Veteran's service discharge dates of March 2001 or September 2010?

The examiner must consider the Veteran's lay statements regarding the onset of the disorder, in addition to considering the Veteran's lay statements regarding the reoccurrence of symptomatology. 

A complete rationale must be provided for all opinions expressed. 

3.  Thereafter, readjudicate the Veteran's claim of service connection for bilateral hearing loss.  If the benefits sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2015).


